UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LARRY MURRAY CIVIL ACTION

VERSUS

N. BURL CAIN ET AL. NO.: 15-00827-BAJ-EWD
RULING AND ORDER

 

I. INTRODUCTION

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 13) pursuant to 28 U.S.C. §636(b)(1)- The Report and
Recommendation addresses the Petition for Writ of Habeas Corpus (Doc. 1) filed
by Petitioner Larry Murray. The Magistrate Judge recommended that the Petition
be denied. (Doc. 13 at p. 2).

Petitioner raises an ineffective assistance of counsel claim based on his state
court trial counsel (1) not allowing Petitioner to testify and (2) failing to object to
testimony that Petitioner alleges violated the Conf`rontation Clause. (Doc. 1-1).
Petitioner also raises a prosecutorial misconduct claim, alleging that, during trial,
the state solicited inadmissible testimony to imply that Petitioner threatened a
witness. (Id.).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

Reoommendation to file written objections to the proposed findings of fact,

II.

conclusions of law, and recommendations therein (Doc. 13 at p. 1). Plaintiff filed
objections into the record. (Doc. 14).

For the reasons stated herein, the Magistrate Judge’s Report and
Recommendation (Doc. 13) is ADOPTED as the Court’s opinion herein.
Accordingly, Plaintiff`s Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

OBJECTIONS

A. Pro Se Status

Petitioner asserts that the Magistrate Judge erred because she held his
petition to the standards of a professional attorney and instead, should have
demonstrated more leniency. (Doc. 14 at p. 2). While a petitioner’s status as a pro se
litigant affords a liberal construction of his claims, the petitioner, as the party who
bears the burden of proof, is not excused from offering evidence to support his claimS.
Jones v. Director, TDCJ-CID, 2017 WL 1170898, at *11 (E.D. Tex. Jan. 25, 201'?)
(citing Koch o. Pu,ckett, 907 F.2d 524, 530 (5th Cir. 1990)). After a review of the record,
the Court is satisfied with the Magistrate Judge conclusion that the evidence does
not support Plaintiff’s request for habeas relief.

B. Lack of Evidentiary Hearing

Petitioner objects to the Magistrate Judge’s refusal to hold an evidentiary
hearing. (Doc. 14 at p. 3). “When the district court has sufficient facts before it to
make an informed decision on the merits of the habeas petitioner’s claim, it does not
abuse its discretion in failing to conduct an evidentiary hearing.” Gallegos u.

Qu,arterm,an, 265 Fed. Appx- 300, 303 (5th Cir. 2008). A district court has the

discretion to grant or deny an evidentiary hearing Id. The Magistrate Judge based
her conclusions on a thorough review of the record, which included Petitioner’s
petition for habeas relief, the state court record, including the trial transcript, and
the appellate record. Moreover, Petitioner does not identify any additional evidence
he would have presented at a hearing to support his habeas claims. Accordingly, the
Court is satisfied with the Magistrate Judge’s decision to refuse an evidentiary
hearing

C. Confrontation Clause Harmless Error Analysis

Petitioner objects to the Magistrate Judge’s conclusion his trial counsel’s
failure to protect his Confrontation Clause rights was harmless error. (Doc. 14 at p_
3). Petitioner asserts that Confrontation Clause errors are not subject to a harmless
error analysis. (Id.) The Court finds no basis for this argument in the law. Delaware
1). Van Arsdall, 475 U.S. 673, 680 (1986) (holding that Confrontation Clause errors
are subject to a harmless error standar`d).

D. Prosecutorial Misconduct

Petitioner objects to the Magistrate Judge’s conclusion that the prejudicial
effect of any prosecutorial misconduct during Petitioner’s trial was insubstantial
(Doc. 14 at p. 3). The Court is satisfied with the Magistrate Judge’s detailed analysis
of the of the law and facts regarding this issue and finds no need to modify the

conclusion. (Doc. 13 at pp. 15-18).

III. CONCLUSION

Having carefully considered the underlying Petition and related filings, the
Court approves the Magistrate Judge’s Report and Recommendation, and hereby
adopts the findings of fact, conclusions of law, and recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 13), is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Petition for Writ of I~Iabeas Corpus
(Doc. 1) is DENIED and that this proceeding is DISMISSED, WITH PREJUDICE.

IT IS FURTHER ORDERED that, in the event the Petitioner seeks to pursue
an appeal, a certificate of appealability is DENIED.

Baton Rouge, Louisiana, this L"`day of March, 2019.

nasd

JUDGE BRI A JACKSON
UNITED STA DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

